Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2019 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 12-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
	Independent Claims 1 describes the abstract idea of storing and analyzing data. Specifically, claims 1 recites:
“storing data inputs corresponding at least to one or more components of a patient's present insulin dosage regimen, and data inputs corresponding at least to the patient's blood-glucose-level measurements determined at a plurality of times; and 
determine from the data inputs corresponding to the patient's blood- glucose-level measurements determined at a plurality of times whether and by how much to vary at least one of the one or more components in the patient's present insulin dosage regimen in order to maintain the patient's future blood-glucose-level measurements within a predefined range.”
The steps of storing and determining describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to store and analyze data. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recite:  
“a processor operatively connected to the at least first memory, the processor programmed at least to
a first memory for” 
The processor and memory are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec Pg. 21-23] such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the lack of integration into a practical application, the processor and memory are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Dependent claims 8 and 12-29 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 8 and 12-29 as well.  	
	Accordingly, claims 1, 8, and 12-29 are directed to an abstract idea without significantly more. Therefore claims 1, 8, and 12-29 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 8, 12, 13, 15, 18, 19, and 21-23 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Blomquist (U.S. Patent Application Publication No. 20080300534).
Regarding claim 1, Blomquist teaches a system for optimizing a patient's insulin dosage regimen over time, comprising at least 
a first memory for storing data inputs corresponding at least to one or more components of a patient's present insulin dosage regimen, and data inputs corresponding at least to the patient's blood-glucose-level measurements determined at a plurality of times [P 29, 56] (Blomquist teaches storing a look-up table of insulin regimens and historical blood glucose data); and 
a processor operatively connected to the at least first memory, the processor programmed at least to determine from the data inputs corresponding to the patient's blood- glucose-level measurements determined at a plurality of times whether and by how much to vary at least one of the one or more components in the patient's present insulin dosage regimen in order to maintain the patient's future blood-glucose-level measurements within a predefined range [P 22-24] (Blomquist teaches determining recommendations regarding the user’s insulin pump when the glucose measurements fall outside of a predetermined range, which is interpreted as varying components of a patient’s insulin dosage regimen).	Regarding claim 8, Blomquist teaches the system of claim 1, wherein the data inputs corresponding at least to the patient's blood-glucose-level measurements determined at a plurality of times are each associated with an identifier indicative of when the measurement was input into the memory [P 18] (Blomquist teaches that the blood glucose data includes timestamps).
Regarding claim 12, Blomquist teaches the system of claim 1, wherein the processor is programmed to determine on a predefined schedule whether and by how much to vary at least one of the one or more components in the patient's present insulin dosage regimen [P 19, 32] (Blomquist teaches periodically evaluation user blood glucose and insulin dosage, which is interpreted as performing said tasks on a predefined schedule)
Regarding claim 13, Blomquist teaches the system of claim 1 wherein the processor is programmed to determine whether each data input corresponding to the patient's blood-glucose-level measurements represents a severe hypoglycemic event, and to vary at least one of the one or more components in the patient's present insulin dosage regimen in response to a determination that a data input corresponding to the patient's blood-glucose-level measurements represents a severe hypoglycemic event [P 4, 22-24] (Blomquist teaches identifying indices of high blood glucose levels, or hypoglycemic events, and adjusted insulin dosage regiments as a result; Blomquist also teaches in P 4 that high blood glucose levels have serious complications, and thus these instances are interpreted as severe hypoglycemic events).
Regarding claim 15, Blomquist teaches the system of claim 1, wherein the processor is programmed to determine from the data inputs corresponding at least to the patient's blood-glucose-level measurements determined at a plurality of times if the patient's blood-glucose level measurements fall within or outside of a predefined range, and to vary at least one of the one or more components in the patient's present insulin dosage regimen only if the patient's blood-glucose level measurements fall outside of the predefined range [P 22-24] (Blomquist teaches determining recommendations regarding the user’s insulin pump when the glucose measurements fall outside of a predetermined range, which is interpreted as varying components of a patient’s insulin dosage regimen).
Regarding claim 18, Blomquist teaches the system of claim 8, wherein the one or more components in the patient's present insulin dosage regimen comprise a long-acting insulin dosage component [P 4] (Blomquist teaches that the delivered insulin may be a background basal infusion, which is interpreted as a long-acting insulin dosage), and wherein the 
processor is programmed to determine from the identifier indicative of when a measurement was input into the memory at least whether the measurement is a morning or bed-time blood-glucose-level measurement [P 18] (Blomquist teaches obtaining glucose measurement timestamps; Examiner interprets the determination of measurement timestamps as a determination of morning or nighttime measurements because timestamps would include an AM or PM indication), 
to determine whether the patient's morning and bed-time blood-glucose-level measurements fall within a predefined range, and to determine by how much to vary the patient's long-acting insulin dosage component only when the patient's morning and bed-time blood-glucose-level measurements are determined to fall outside of the said predefined range [P 22-24] (Blomquist teaches determining recommendations regarding the user’s insulin pump when the glucose measurements fall outside of a predetermined range, which is interpreted as varying components of a patient’s insulin dosage regimen).	Regarding claim 19, Blomquist teaches the system of claim 18, wherein, in connection with the determination of by how much to vary at least one of the one or more components in the patient's present insulin dosage regimen, the processor is programmed to factor in an insulin sensitivity correction factor that defines both the percentage by which any of the one or more components of the insulin dosage regimen may be varied and the direction in which any fractional variations in any of the one or more components are rounded to the nearest whole number [P 35-36, 48] (Blomquist teaches an insulin sensitivity correction factor applied to the calculated recommendation).
Regarding claim 21, Blomquist teaches the system of claim 19, wherein the determination of by how much to vary the long-acting insulin dosage component of a patient's present insulin dosage regimen is a function of the present long-acting insulin dosage, the insulin sensitivity correction factor, and the patient's blood-glucose-level measurements [P 28-30, 35-36] (Blomquist teaches determining insulin dosage change recommendations based on the look-up table of dosing actions, the correction factor, and the current glucose measurements).
Regarding claim 22, Blomquist teaches the system of claim 1, wherein the one or more components in the patient's present insulin dosage regimen comprise a short-acting insulin dosage component defined by a carbohydrate ratio and plasma glucose correction factor, and wherein the processor is programmed to determine whether and by how much to vary the patient's carbohydrate ratio and plasma glucose correction factor [P 33-34, 36, 48] (Blomquist teaches a carbohydrate ratio and associated correction factor applied to the calculated recommendation; Blomquist also teaches in P 4 the use of quick release insulin).
Regarding claim 23, Blomquist teaches the system of claim 22, wherein, in connection with the determination of by how much to vary at least one of the one or more components in the patient's present insulin dosage regimen, the processor is programmed to factor in an insulin sensitivity correction factor that defines both the percentage by which any one or more components of the insulin dosage regimen may be varied and the direction in which any fractional variations in the one or more components are rounded to the nearest whole number [P 33-36, 48] (Blomquist teaches an insulin sensitivity correction factor applied to the calculated recommendation).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blomquist (U.S. Patent Application Publication No. 20080300534) in view of Kahn (U.S. Patent No. 5251126).
Regarding claim 14, Blomquist may not explicitly teach the system of claim 1, wherein the processor is programmed to determine from the data inputs corresponding to the patient's blood-glucose-level measurements determined at a plurality of times if there have been an excessive number of hypoglycemic events over a predefined period of time, and to vary at least one of the one or more components in the patient's present insulin dosage regimen in response to a determination that there have been an excessive number of such hypoglycemic events over a predefined period of time.
However, Kahn teaches the system of claim 1, wherein the processor is programmed to determine from the data inputs corresponding to the patient's blood-glucose-level measurements determined at a plurality of times if there have been an excessive number of hypoglycemic events over a predefined period of time, and to vary at least one of the one or more components in the patient's present insulin dosage regimen in response to a determination that there have been an excessive number of such hypoglycemic events over a predefined period of time [Col 14 L 54- Col 15 L 2] (Kahn teaches determining that the number of hypoglycemic events are over a predefined threshold for a mealtime, and adjusting insulin dosages as a result).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Diabetes data analysis and interpretation method as taught by Kahn with the Insulin pump based expert system taught by Blomquist with the motivation of treating hypoglycemic events thereby improving health outcomes for individuals with diabetes.

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blomquist (U.S. Patent Application Publication No. 20080300534) in view of Kovatchev (U.S. Patent Application Publication No. 20050214892).
Regarding claim 16, Blomquist may not explicitly teach the system of claim 15, wherein the processor is further programmed to determine from the data inputs corresponding at least to the patient's blood-glucose-level measurements determined at a plurality of times whether the patient's blood-glucose-level measurements determined at a plurality of times represent a normal or abnormal distribution.
However, Kovatchev teaches the system of claim 15, wherein the processor is further programmed to determine from the data inputs corresponding at least to the patient's blood-glucose-level measurements determined at a plurality of times whether the patient's blood-glucose-level measurements determined at a plurality of times represent a normal or abnormal distribution [P 15, 176] (Kovatchev teaches determining whether glucose measurements have a normal distribution).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Method, system, and computer program product for the processing of self-monitoring blood glucose(smbg)data to enhance diabetic self-management as taught by Kovatchev with the Insulin pump based expert system taught by Blomquist with the motivation of identifying the type of data distribution thereby allowing for determination of proper statistical tests for the data.	Regarding claim 17, Blomquist and Kovatchev teach the system of claim 16. wherein the determination of whether the patient's blood-glucose-level measurements determined at a plurality of times represent a normal or abnormal distribution comprises determining whether the third moment of the distribution of the patient's blood-glucose-level measurements determined at a plurality of times fall within a predefined range [P 263, 270] (Kovatchev teaches determining whether there is a substantial skewness for the glucose measurements, which is interpreted as determining in the third moment of the distribution falls within a predefined range).
Obviousness for combining the teachings of Blomquist and Kovatchev is discussed above for claim 16 and is incorporated herein.

Claim 20, 24, 26, 27, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blomquist (U.S. Patent Application Publication No. 20080300534), herein referred to as Blomquist ‘534, in view of Blomquist ‘165 (U.S. Patent Application Publication No. 20080177165), herein referred to as Blomquist ‘165.
Regarding claim 20, Blomquist ‘534 teaches the system of claim 19, wherein the at least first memory further stores data inputs corresponding to a patient's present weight [P 51] (Blomquist teaches storing patient weight), and 
Blomquist ‘534 may not explicitly teach wherein the insulin sensitivity correction factor is in part determined from the patient's present weight.
However, Blomquist ‘165 teaches wherein the insulin sensitivity correction factor is in part determined from the patient's present weight [P 21] (Blomquist teaches factoring weight into the correction factor).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Blomquist ‘165 with the teaching of Blomquist ‘534 since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Blomquist ‘534 or ‘165. The consideration of weight (as taught by Blomquist ‘165) does not change or affect the optimization of patient insulin dosage regiments as taught by Blomquist ‘534. The calculations and determinations would be performed the same way even with the addition of weight considerations in the correction factors. Since the functionalities of the elements in Blomquist ‘534 and ‘165 do not interfere with each other, the results of the combination would be predictable.
Regarding claim 24, Blomquist ‘534 and Blomquist ‘165 teach the system of claim 23, wherein the determination of by how much to vary the present plasma glucose correction factor component of a patient's insulin dosage regimen is a function of a predefined value divided by the mean of the total daily dosage of insulin administered to the patient, the patient's present plasma glucose correction factor, and the insulin sensitivity correction factor [P 21] (Blomquist ‘165 teaches that the insulin dosage is calculation based on 1800, which is interpreted as a predefined value, divided by the user’s total daily dose of insulin, an insulin sensitivity correction factor, and a correction factor associated with the carbohydrate ratio, which is interpreted as the plasma glucose correction factor).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Blomquist ‘165 with teaching of Blomquist ‘534  since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the calculation methods of the secondary reference(s) for that of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
 Regarding claim 26, Blomquist ‘534 and Blomquist ‘165 teach the system of claim 24, wherein the plasma glucose correction factor component of the patient's insulin dosage regimen is quantized to predefined steps of mg/dL [Claim 1] (Blomquist ‘165 teaches correction factors of 5 mg/dL per unit of insulin, which is interpreted as predefined steps of mg/dL).
Obviousness for combining the teachings of Blomquist ‘534 and Blomquist ‘165 is discussed above for claim 24 and is incorporated herein.
Regarding claim 27, Blomquist ‘534 and Blomquist ‘165 teach the system of claim 23, wherein the determination of by how much to vary the present carbohydrate ratio component of a patient's insulin dosage regimen is a function of a predefined value divided by the mean of the total daily dosage of insulin administered to the patient, the patient's present carbohydrate ratio, and the insulin sensitivity correction factor [P 21] (Blomquist ‘165 teaches that the insulin dosage is calculation based on 1800, which is interpreted as a predefined value, divided by the user’s total daily dose of insulin, an insulin sensitivity correction factor, and a correction factor associated with the carbohydrate ratio, which is interpreted as the plasma glucose correction factor).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Blomquist ‘165 with teaching of Blomquist ‘534  since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the calculation methods of the secondary reference(s) for that of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 29, Blomquist ‘534 and Blomquist ‘165 teach the system of claim 27, wherein the processor is programmed to determine a correction factor that allows variations to the carbohydrate ratio component of a patient's insulin dosage regimen to be altered in order to compensate for a patient's individual response to insulin at different times of the day [P 33-34] (Blomquist ‘534 teaches periodically evaluating carbohydrate ratio tests due to changes over time, which is interpreted as determining corrections factors to compensate for response to insulin at different times of day).


Claims 25 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blomquist ‘534 (U.S. Patent Application Publication No. 20080300534) and Blomquist ‘165 (U.S. Patent Application Publication No. 20080177165) as applied to claim 24 above, and further in view of Steil (U.S. Patent No. 9056165).
Regarding claim 25, Blomquist ‘534 and Blomquist ‘165 may not explicitly teach the system of claim 24, wherein a value representing twice the patient's daily dosage of long-acting insulin in the present insulin dosage regimen is substituted for the mean of the total daily dosage of insulin administered to the patient as an approximation thereof.
However, Steil teaches the system of claim 24, wherein a value representing twice the patient's daily dosage of long-acting insulin in the present insulin dosage regimen is substituted for the mean of the total daily dosage of insulin administered to the patient as an approximation thereof [Col 2, L 32-49] (Steil teaches that the basal rate insulin, which is interpreted as the long-acting insulin, makes up 50% of the body’s total daily insulin requirements, and thus teaches that the daily dosage of insulin administered may be estimated by doubling the basal rate insulin).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Steil with the teaching of Blomquist ‘534 and Blomquist ‘165 since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Steil, Blomquist ‘534, or ‘165. The approximation of daily insulin dosage (as taught by Steil) does not change or affect the optimization of patient insulin dosage regiments as taught by Blomquist ‘534 and ‘165. The calculations and determinations would be performed the same way even with the addition of this approximation. Since the functionalities of the elements in Steil, Blomquist ‘534, and ‘165 do not interfere with each other, the results of the combination would be predictable.
Regarding claim 28, Blomquist ‘534 and Blomquist ‘165 may not explicitly teach the system of claim 27, wherein a value representing twice the patient's daily dosage of long-acting insulin in the present insulin dosage regimen is substituted for the mean of the total daily dosage of insulin administered to the patient as an approximation thereof.
However, Steil teaches the system of claim 27, wherein a value representing twice the patient's daily dosage of long-acting insulin in the present insulin dosage regimen is substituted for the mean of the total daily dosage of insulin administered to the patient as an approximation thereof [Col 2, L 32-49] (Steil teaches that the basal rate insulin, which is interpreted as the long-acting insulin, makes up 50% of the body’s total daily insulin requirements, and thus teaches that the daily dosage of insulin administered may be estimated by doubling the basal rate insulin).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Steil with the teaching of Blomquist ‘534 and Blomquist ‘165 since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Steil, Blomquist ‘534, or ‘165. The approximation of daily insulin dosage (as taught by Steil) does not change or affect the optimization of patient insulin dosage regiments as taught by Blomquist ‘534 and ‘165. The calculations and determinations would be performed the same way even with the addition of this approximation. Since the functionalities of the elements in Steil, Blomquist ‘534, and ‘165 do not interfere with each other, the results of the combination would be predictable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blomquist (U.S. Patent Application Publication No. 20080206799) teaches an apparatus for carbohydrate ratio testing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F.D./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626